KEVIN G. CLARKSON
ATTORNEY GENERAL

Andalyn Pace (Alaska Bar No. 1305025)
Assistant Attorney General
Department of Law
1031 West 4th Avenue, Suite 200
Anchorage, AK 99501-1994
Telephone: (907) 269-5100
Facsimile: (907) 258-0760
Email: andalyn.pace@alaska.gov

Attorney for Defendant Matthew Wertanen


                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

FERNANDO OSPINA and TRACI     )
REEDY,                        )
                              )
         Plaintiffs.          )
                              )
v.                            )
                              )
MATTHEW J. WERTANEN, STATE OF )
ALASKA, DEPARTMENT OF PUBLIC )
SAFETY,                       )
                              )
         Defendants.          )                  Case No. 3:19-cv-00224-JWS

                     DEFENDANTS’ JOINT NOTICE OF REMOVAL

       Defendants Matthew Wertanen and State of Alaska, Department of Public Safety,

under 28 U.S.C. § 1441(a) and 1446, provide notice of the removal of the above-

captioned case from the Superior Court for the State of Alaska, Third Judicial District at

Kenai, Case No. 3KN-18-01084 CI, to this Court. The removal is based on the following

grounds:



           Case 3:19-cv-00224-JWS Document 1 Filed 08/19/19 Page 1 of 3
       1.      Plaintiffs amended their complaint, asserting federal claims. The Superior

Court for the State of Alaska granted Plaintiffs’ motion to amend and accepted the

amended complaint for filing on July 25, 2019.

       2.      In their Amended Complaint, paragraphs 77 through 89, Plaintiffs

Fernando Ospina and Traci Reedy allege that Defendants deprived them of constitutional

rights guaranteed under the 4th amendment, 5th amendment, and 14th amendment of the

United States Constitution in violation of the Civil Rights Act of 1871, and

42 U.S.C. § 1983. The action therefore arises under the Constitution, laws, or treaties of

the United States.

       3.      The action is one over which this court has original jurisdiction under the

provisions of 28 U.S.C. § 1331, and is one which may be removed to this court pursuant

to the provisions of 28 U.S.C. § 1441 in that it is a civil action arising under the

Constitution, laws, or treaties of the United States.

       4.      This Notice of Removal is being filed within thirty days after the court

accepted the amended complaint and it was first ascertained that the case is one which

has become removable, and is therefore timely filed under 28 U.S.C. 1446(b).

       5.      All of the defendants consent to removal under 42 U.S.C. § 1446(b)(2)(C).

       6.      Written notice of the filing of this Notice will promptly be given to all

adverse parties as required by 28 U.S.C. § 1446(d).

       7.      A Notice to State Court of Removal will be filed in the Superior Court for

the State of Alaska, Third Judicial District at Kenai, Case No. 3KN-18-01084 CI, on

behalf of the defendants.
Ospina, F. & Reedy, T. (v. SOA, DPS & Wertanen, M)            Case No.: 3:19-cv-00224-JWS
Defendants’ Joint Notice of Removal                                             Page 2 of 3
            Case 3:19-cv-00224-JWS Document 1 Filed 08/19/19 Page 2 of 3
      DATED: August 19, 2019.

                                       KEVIN G. CLARKSON
                                       ATTORNEY GENERAL


                                       By:    /s/Andalyn Pace
                                              Andalyn Pace
                                              Assistant Attorney General
                                              Alaska Bar No. 1305025
                                              Department of Law
                                              1031 West 4th Avenue, Suite 200
                                              Anchorage, AK 99501-1994
                                              Email: andalyn.pace@alaska.gov
                                              Attorney for Defendant
                                              Matthew Wertanen

                                       By:    /s/Jessica Leeah
                                              Jessica Leeah
                                              Assistant Attorney General
                                              Alaska Bar No. 0412105
                                              Department of Law
                                              PO Box 110300
                                              Juneau, AK 99811-0300
                                              Phone: (907) 465-3600
                                              Facsimile: (907) 465-2520
                                              Email: jessica.leeah@alaska.gov
                                              Attorney for Defendant
                                              State of Alaska, Department of Public
                                              Safety

Certificate of Service
I certify that on August 19, 2019 the foregoing Defendants’ Joint Notice of Removal
was served electronically on:

Jeffrey J. Barber                             Chadwick McGrady
Barber and Associates, LLC                    Law Office of Chadwick McGrady, P.C.
540 East Fifth Avenue                         417 Monument Rd., Suite 6
Anchorage, AK 99501                           Grand Junction, CO 81507
jeffb@alaskainjury.com                        chad@chadwickmcgrady.com

/s/Kate M. Crescenzo
Kate M. Crescenzo, Law Office Assistant I
Ospina, F. & Reedy, T. (v. SOA, DPS & Wertanen, M)      Case No.: 3:19-cv-00224-JWS
Defendants’ Joint Notice of Removal                                       Page 3 of 3
         Case 3:19-cv-00224-JWS Document 1 Filed 08/19/19 Page 3 of 3
